Citation Nr: 0533913	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-08 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and EB


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held in December 2003 before the undersigned 
Veterans' Law Judge.

In January 2004, the Board remanded the case for a medical 
opinion addressing the likelihood that exposure to mustard 
gas had caused the veteran's chronic obstructive pulmonary 
disease (COPD).  The case has been returned for review by the 
Board.

As noted in the prior Remand, a June 2002 rating action in 
pertinent part, denied service connection for two separate 
disabilities listed as chest pain due to angina and a lung 
disorder.  The veteran filed a notice of disagreement (NOD) 
in July 2002.  A statement of the case (SOC) was issued in 
March 2003 that also listed the issues separately.  However, 
at the December 2003 hearing, the veteran's representative 
explained that the chest pain with angina and lung disorder 
are the same disability.  Therefore, the Board will review 
the issue as listed on the title page.  

The veteran submitted a claim for increased rating for PTSD 
in September 2004.  In statements received in November 2005, 
the veteran raised the issue of service connection for 
hearing loss.  These issues are referred to the RO for 
appropriate consideration.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).



FINDING OF FACT

1.  The veteran did not have full-body exposure to a vesicant 
agent.

2.  A cardiopulmonary disability is not due to claimed 
exposure to mustard gas, and is not otherwise shown to be 
causally related to any incident of the veteran's military 
service


CONCLUSION OF LAW

A cardiopulmonary disorder was not incurred in or aggravated 
by active service, nor may its incurrence in service on the 
basis of mustard gas exposure be presumed.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303(d), 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and March 2004.  The content of the notice in March 
2004, in particular, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

In November 2005, subsequent to the issuance of the most 
recent supplemental statement of the case, the veteran 
submitted additional statements with duplicate copies of 
evidence to the Appeals Management Center (AMC).  The veteran 
mentioned that he had an upcoming appointment with a VA 
physician.  However, the record contains a statement from 
this physician regarding the disability at issue and there is 
no indication that any other substantive evidence would be 
forthcoming.  After a review of this evidence the Board does 
not find that a remand is necessary.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The veteran's service medical records do not reflect 
treatment, findings, or diagnoses regarding a cardiopulmonary 
disorder.  The lungs were considered clinically normal at the 
January 1946 discharge examination.  

In conjunction with a VA claim for hypertension and chest 
pain in January 1992, the veteran submitted an undated slip 
of paper with the following writing:  "Pain in chest 
duration 2 days.  Sgt. Lucac."  This paper also had S.S. 
Rawlins written on it.  

He also submitted a January 1992 VA medical certificate that 
shows that he sought treatment at a VA facility.  The veteran 
reported a history of in service chest pain that occurred 
while he was aboard the S.S. Rawlins.  He also submitted a 
December 1945 newspaper clipping from the U. S. S. Rawlins 
Daily Review, which does not refer to the veteran. 

In opening his claim in February 2001, the veteran re-
submitted the above mentioned evidence, as well as a January 
2001 statement from a VA physician.  The physician reported: 

[The veteran] is a long-term patient at 
the BATAVIA VA MEDICAL CLINIC.  [The 
veteran] has recent complaints of 
exertional chest pain which may be 
related to a service-connected problem 
and represent angina.  

In March 2001, the veteran submitted statements and excerpts 
from his 1943 diary.  The statements and diary entries refer 
to the fact that the John Ross Liberty ship carried mustard 
and Lewisite gas.  He indicated that the vessel was docked 
off the coast of New Guinea when it was attacked by the 
Japanese.  The veteran also explained that the slip of paper 
that refers to chest pain on the U. S. S. Rawlins (noted 
above) is a copy of a document evidencing that he was on sick 
call for chest pain.  

In April 2001, the RO advised the veteran of the VCAA and the 
necessary evidence to provide for a claim for mustard gas 
exposure.

VA outpatient records dated between June and September 2001 
show that diagnostic tests were conducted concerning 
pulmonary dysfunction.  A June 2001 report of a lung X-ray 
shows that there was mild hyperinflation with an element of 
COPD (to be excluded).  The veteran was examined in August 
2001 for unrelated problems.  In listing his problems, mild 
restrictive lung disease was noted.  A September 2001 
pulmonary function test (PFT) was within normal limits.  

In January 2002, the RO obtained extracts from the Armed 
Guard Unit diary of the U. S. S. John Ross for the period in 
October 1943.  During this time period mustard gas was 
carried aboard the vessel.  The extracts show that there were 
bomb attacks by the Japanese on this docked vessel.  It was 
also noted that no bomb actually hit the vessel.  The RO also 
obtained the October 1945 War Diary of the U. S. S. Rawlins.    

In February 2002, the RO requested information from the 
Department of Defense Human Resources Activity Defense 
Manpower Data Center (DMDC) regarding the veteran's exposure 
to mustard gas while unloading a vessel off the coast of New 
Guinea.  The DMDC reported that the veteran's name was not 
listed in the data base of personnel who were exposed to 
mustard gas and Lewisite during testing programs, production, 
storage or transportation during World War II.   

The veteran submitted a statement dated in March 2002 
indicating that he and other service members unloaded 
material off the U. S. S. John Ross in October 1943 while it 
was stationed in Oro Bay.  This material included mustard gas 
and Lewisite.  

In March 2002, the veteran also submitted a statement from a 
fellow service member who reports that he along with the 
veteran unloaded mustard gas in New Guinea in 1943.  

A personal hearing was held in December 2003.  The veteran 
reported his service and medical histories.  He described how 
he unloaded the mustard gas and Lewisite bombs.  He also 
reported that he was treated for pleurisy during service.  
The veteran submitted excerpts from literature regarding 
pleural disorders and the effects of poisonous gas.  He also 
submitted articles concerning PTSD and World War II mustard 
gas test participants.  

Pursuant to a Remand, a VA examination was conducted in March 
2004.  The veteran reported his service and medical 
histories.  He reported that he unloaded mustard gas bombs 
during service.  He indicated the bombs constantly leaked.  
He stated that he and fellow service members were exposed to 
mustard gas.  He also stated that he was hospitalized for 
mustard gas exposure; however, he was asymptomatic and did 
not really get sick.  He also reported an inservice history 
of pleurisy.  The examiner reported that a PFT was attempted 
but was unsuccessful.  However, the PFT was interpreted as 
consistent with severe obstructive airway disease.  The 
diagnoses included COPD.  The examiner commented:

1.  Pulmonary function tests today is 
consistent with severe airway obstructive 
disease.  It is at least as likely as it 
is not that the lung disease is not 
secondary to mustard gas exposure.  The 
reasons are first there is no evidence 
that the mustard gas bombs exploded on 
him.  Secondly, the patient was 
completely asymptomatic during the period 
of the claimed exposure or through the 
two year duration of his military 
service.  It is unlikely that if he was 
significantly exposed to mustard gas.  
Thirdly, the only proven mustard gas 
casualties are those who were exposed 
during a German air raid at Bari, Italy 
in December 1943 and the patient was 
nowhere near this area.  Pleurisy does 
not lead to restrictive pulmonary 
disease.

2.  It is as at least as likely as not 
that [the] disease is idiopathic in 
origin.  It must be borne in mind that 
the pulmonary function test on 3-22-04 
was technically unsatisfactory.  

Criteria and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  That is, a nexus is presumed if the other two 
conditions are met.  See 38 C.F.R. § 3.316; see also Pearlman 
v. West, 11 Vet. App. 443 (1998).

Regarding the veteran's claim for lung disease related to 
mustard gas exposure, the determinative issues presented are 
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether he has any of the current 
disorders subject to the presumption, and if not; (3) whether 
he has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  The Court also held, however, that whether the 
veteran meets the requirements of this regulation, including 
whether the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman, 11 Vet. App. 443 (1998).  This holding generally 
comports with other jurisprudence as the Board's role as fact 
finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole]; see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) [in reviewing a veteran's claim for VA benefits, the 
Board must analyze the credibility and probative value of lay 
evidence and provide a statement of reasons for accepting or 
rejecting the evidence].

In discussing Hickson element (2) [medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury], the Board notes that, as 
a layperson without medical training the veteran is competent 
to testify as to the occurrence of an injury, such as 
exposure to gas.  He is not competent to diagnose diseases or 
provide opinions as to etiology of diseases.  "Competent lay 
evidence" is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson. 38 
C.F.R § 3.159(a)(1).  "Competent medical evidence" is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Special provisions are in effect for service connection 
claims based on exposure to mustard gas or Lewisite.  Full 
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease, 
is sufficient to establish service connection for that 
condition.  Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service- related intervening condition.  38 
C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443 
(1998).

The record contain tentative diagnoses of COPD, which is a 
condition specified under 38 C.F.R. § 3.316.  However, in 
order to prevail under § 3.316, the veteran must have had 
full-body exposure to a vesicant agent.  Thus, the question 
of his exposure must be given careful consideration.  A 
preponderance of the evidence of record shows, and the Board 
so finds, that the veteran did not experience full-body 
exposure to the specified chemicals.  First, the DMDC 
determined that the veteran's name was not listed in the data 
base of personnel who were exposed to mustard gas and 
Lewisite during World War II.  Secondly, although the veteran 
claims that he received treatment for mustard gas exposure 
the service medical records do not verify this.  

The veteran, through multiple statements, has described the 
circumstances surrounding his alleged mustard gas exposure.  
Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that he was exposed to mustard gas during military 
service and the RO has complied with the development 
procedures.  The Court has held that VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements 
provided by the veteran concerning his purported exposure to 
mustard gas during service.  Weighing heavily against his 
statements are the utterly negative official records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  In addition, the Board draws the conclusion 
from the veteran not reporting alleged mustard gas exposure 
to health care providers over the years, particularly when he 
claimed service connection for pleurisy in 1947 as an 
indication that he did not think that he had been so exposed.  
The Board finds, even after due consideration of the Court's 
holding in Pearlman, that the veteran's recent statements to 
the effect that he was exposed to mustard gas, made in 
connection with his claim for monetary benefits from the 
government, are lacking in credibility and are outweighed by 
the negative official records.  

After reviewing all of the evidence, the Board finds that 
full-body exposure to mustard gas is not demonstrated.  
Therefore, presumptive service connection on the basis of 
exposure to mustard gas is not warranted in this case.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to disease or injury or other event 
during his period of active service.

Concerning the possibility that any other event during active 
service caused the veteran's respiratory disabilities, the 
medical evidence suggests that any respiratory disability 
might have developed as early as 2001, which is still 55 
years following any active service.  Even if the Board 
assumes that treatment was rendered during service, there is 
still a 55-year gap between service discharge and treatment.  
This is an extended period of time before a diagnosis 
regarding a respiratory disorder is reported.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  It seems feasible that he would report such 
symptoms at least within a reasonable time thereafter.  In 
considering the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In regard to the January 2001 statement by the VA physician, 
the Board does not find that this medical statement is 
sufficient evidence of a medical nexus between the veteran's 
current cardiopulmonary problems and military service.  The 
physician's statement is equivocal at best.  The use of the 
word "may" renders this opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Moreover, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  This physician did not submit any 
clinical data or any other direct evidence that supports the 
theory that the veteran respiratory disorder began during 
service.  Therefore, the Board finds limited probative value 
in this opinion.  On the other hand, the March 2004 opinion-
more persuasive despite its inartful wording-gives sound 
reasons for the conclusion that the current disability is not 
related to service.

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for a 
cardiopulmonary disorder.  The evidence does not establish 
causation or continuity of symptomatology.  The clinical 
records after service do not refer to complaints of or 
treatment for this disability until at least 55years 
subsequent to service discharge.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for a cardiopulmonary disorder.


ORDER

Entitlement to service connection for a cardiopulmonary 
disorder claimed to be due to exposure to mustard gas is 
denied.




	                        
____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


